This is a companion case to No. 9950, Grainola State Bank, Plaintiff in Error, v. Bert Shellenberger, Defendant in Error, in which an opinion has just been handed down. The causes were tried together below by the same referee, and the sole question presented for review is, that the trial court committed error in referring the cause.
In the Shellenberger Cage we hold that the pleadings and evidence disclose a cause where the trial of an issue of fact required the examination of mutual accounts, and therefore are referable under section 5019, Rev. Laws 1910.
Upon the authority of that case, the judgment of the trial court is affirmed.
HARRISON, C. J., and JOHNSON, MILLER, and KENNAMER, JJ., concur.